Exhibit 10.5

 

AON HEWITT PERFORMANCE PROGRAM

 

Overview

 

This Program has been adopted by the Committee as a sub-plan to the Stock Plan,
effective as of January 1, 2011.  The Program is intended to provide a unifying
and motivating long-term wealth-building program for the key members of the Aon
Hewitt leadership team.

 

Performance Cycle

 

The Program covers a three-year performance cycle that begins on January 1, 2011
and ends on December 31, 2013 (“Performance Cycle”).

 

Eligibility

 

As recommended by the Aon Hewitt management team, and as further recommended by
Aon’s Chief Executive Officer and approved by the Committee, key leaders of the
newly combined Aon Hewitt organization are eligible to participate in the
Program.

 

Participation

 

The Committee will approve in writing no later than May 31, 2011 the identity of
the participants eligible to participate in the Program and each participant’s
Award, denominated as described herein either in US dollars or number of target
Performance Share Units.  Those participants so identified by May 31, 2011 shall
be eligible to participate in the full Performance Cycle, retroactive to January
1, 2011.

 

If a participant is no longer considered a key leader for Aon Hewitt, but the
participant’s employment with Aon or any of its subsidiaries has not terminated,
the participant’s Award under the Program shall be unaffected by the change in
status.

 

Award Components - Performance Share Units

 

At the outset of participation in the Program, each participant will receive
100% of his or her Award “value” as target Performance Share Units of the
Company’s common stock.  In the event the Committee denominates a participant’s
Award in US dollars, versus specifying the number of target PSUs awarded, the
number of target Performance Share Units will be derived by dividing the US
dollar value of the Award by the Fair Market Value of a share of the Company’s
common stock on the Grant Date of the Performance Share Units, and rounding to
the nearest whole share.

 

Rules Applicable to Performance Share Units

 

1.             The participant will be granted a Performance Award Certificate
at the outset of his or her participation in the Program.  The certificate will
set forth the number of target Performance Share Units granted to the
participant. The participant must sign and return to the Company the certificate
to indicate that he or she agrees to be bound by the provisions of the Program. 
Failure to return a signed certificate to the Company will result in forfeiture
of the Performance Share Units.

2.             The Performance Share Units will be earned and will convert to
fully vested shares of the Company’s common stock on of the Settlement Date,
subject to the satisfaction of the performance criteria and other conditions set
forth herein.

3.             The payout resulting from the vesting of Performance Share Units
will be determined based on the cumulative adjusted three-year Segment PTI over
the Performance Cycle as compared to the target cumulative three-year Segment
PTI, as set forth herein.

4.             Payouts will range from 0% to 200% of the number of target
Performance Share Units awarded.

 

--------------------------------------------------------------------------------


 

5.             For achievement above threshold level only, the Performance Share
Units will settle in shares of the Company’s common stock issued under, and
subject to, the limitations of the Stock Plan or such other shareholder-approved
Company equity-based incentive plan as designated by the Committee; provided
that the Participant is employed with Aon or any of its subsidiaries on the
Settlement Date and is not serving out any portion of a notice period at such
time.

6.             The payout in shares will take place in the calendar year
following the end of the Performance Cycle.  However, in no event will the Award
be settled later than two and one-half months after the end of the calendar year
to which such Award relates.

7.             The Company will have the right to satisfy all federal, state and
local withholding tax requirements with respect to the award earned by reducing
the number of earned shares by the number of shares determined by dividing the
amount of withholding required by the Fair Market Value of a share of the
Company’s common stock on the Settlement Date.

8.             The Performance Share Units are not transferable and may not be
sold, assigned, pledged, hypothecated or otherwise encumbered.

9.             Until the Settlement Date, the participant will not be treated as
a stockholder as to those shares of the Company’s common stock relating to the
Performance Share Units.  No cash payments will be provided for dividend
equivalents or other distributions.

10.           If a participant’s employment with the Company terminates before
the Settlement Date, the following rules will apply to the vesting of the
Performance Share Units:

 

Reason for
Employment
Termination

 

Impact on Vesting of Performance Share Units

Retirement or termination by Company without Cause

 

Performance Share Units will vest pro rata through the date of termination or
Retirement, and the vested Performance Share Units will pay out in accordance
with rule 6 above.  The Committee’s determination regarding the vested portion
and payout will occur after the close of the Performance Cycle.  The number of
units earned will be calculated based on the actual achievement of the target
cumulative Segment PTI for the Performance Cycle, and then the results will be
prorated as of the last full calendar quarter preceding the participant’s
termination or  Retirement date, as follows:

 

Target Shares X (Segment PTI at end of quarter preceding date of
termination/Segment PTI at end of performance period) X % of targeted units
earned based on Segment PTI at end of Performance Cycle= Number of Pro-Rata
Shares (e.g., [**] shares)

 

In the event a participant has an employment agreement with the Company or any
of its subsidiaries providing for “good reason” termination, a termination of
the participant’s employment for good reason will be treated in the same manner
for purposes of this Program only as a termination by the Company without cause.

 

--------------------------------------------------------------------------------

**  Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

Reason for
Employment
Termination

 

Impact on Vesting of Performance Share Units

Death or Total and Permanent Disability

 

If death or Total and Permanent Disability occurs in the first or second
calendar years of the Performance Cycle, the Performance Share Units will become
immediately vested at the target award level and the vested Performance Share
Units will pay out as soon as administratively feasible following such death or
disability.  If death or Total and Permanent Disability occurs in the third
calendar year of the Performance Cycle, the Performance Share Units will become
vested at the greater of (i) the target award level or (ii) the number of units
earned based on the actual achievement of the cumulative Segment PTI for the
entire Performance Cycle, and the vested Performance Share Units will pay out in
accordance with rule 6 above.

 

 

 

Voluntary Resignation

 

Performance Share Units will be forfeited in their entirety. 

 

 

 

Termination by Company for Cause

 

Performance Share Units will be forfeited in their entirety.

 

 

 

Termination due to Change in Control

 

If a successor to the Company assumes and continues this Program substantially
in its current form after a Change in Control, the Performance Share Units will
be subject to the following rules:

 

(1) if the participant’s employment is terminated by the Company without Cause
after the Change in Control but prior to the end of the first year of the
Performance Cycle, the participant will become immediately vested in the greater
of 50% of the target Performance Share Units or the number of units that would
be earned based on the proportion of achievement of the target cumulative
Segment PTI as of the last full calendar quarter preceding the participant’s
termination date, and the vested Performance Share Units will pay out in
accordance with rule 6 above. For example, if cumulative Segment PTI is $[**]
million, no payout is generated from the schedule outlined below and therefore,
50% of award will be earned because this is the minimum payout as described
herein.  As another example, if cumulative Segment PTI is $[**] million, 75% of
award is earned under schedule outlined below because this is greater than the
50% payout minimum; or

 

(2) if the participant’s employment is terminated by the Company for Cause, by
the participant in a voluntary resignation, or by reason of the participant’s
death or Total and Permanent Disability, or if the participant’s employment is
continued through at least the end of the Performance Cycle, the rules of the
Program shall continue to apply to the Performance Share Units as if the Change
in Control had not occurred.

 

If the successor to the Company does not assume and continue this Program
substantially in its current form, the Performance Share Units shall become
immediately vested at the greater of the target Performance Share Units or the
number of units that would have been earned based on the proportion of
achievement of the target cumulative Segment PTI as of the last full calendar
quarter preceding the effective date of the Change in Control, and the vested

 

--------------------------------------------------------------------------------

**  Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

Reason for
Employment
Termination

 

Impact on Vesting of Performance Share Units

 

 

Performance Share Units will pay out in accordance with rule 6 above.

 

11.           Notwithstanding the rules set forth in paragraph 10 above, in the
event an employment agreement or other binding arrangement between a participant
and the Company provides (a) for more favorable vesting of performance share
units upon termination of employment or (b) an alternate definition (such as
“cause” or “retirement”), the provisions of such employment agreement or
arrangement will control if such provisions are approved by the Committee on or
before the Grant Date.

 

12.           The time and form of payment of Performance Share Units will be
made as described herein, provided that with respect to any payment upon the
participant’s “separation from service” (as such term is defined under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”)), the payment
at such time can be characterized as a “short-term deferral” for purposes of
Code Section 409A or as otherwise exempt from the provisions of Code Section
409A, or if any portion of the payment cannot be so characterized, and the
participant is a “specified employee” under Code Section 409A, such portion of
the payment will be delayed until the earlier to occur of the participant’s
death or the date that is six months and one day following the participant’s
termination of employment (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments delayed pursuant to this section will be paid to the
participant in accordance with the rules above.  For purposes of the Program,
the terms “retirement,” “termination of employment,” “terminated,”
“termination,” and variations thereof, as used in this Program, are intended to
mean a termination of employment that constitutes a “separation from service”
under Code Section 409A.

 

13.           The time or schedule of any payout of Performance Share Units
pursuant to the terms of the Program may not be accelerated except as otherwise
permitted under Code Section 409A and the guidance and Treasury regulations
issued thereunder.

 

Performance Measure for Performance Share Units

 

The performance measure for the Performance Share Units will be cumulative
adjusted three-year Segment PTI for Aon Hewitt for the Performance Cycle, for
which the Committee has established a performance goal of $[**] million.

 

Following the end of the Performance Cycle, the Committee will determine in its
sole discretion the payout, which determination shall be final and binding. 
Performance Share Units will be subject to complete forfeiture if the Company’s
performance for the Performance Cycle does not meet or exceed a minimum
cumulative adjusted three-year Segment PTI of $[**] million, and the actual
payout for performance will be calculated as follows:

 

2011-2013 Cumulative Adjusted Segment PTI

 

% of Targeted Units Earned

 

$[**] million

 

50

%

$[**] million

 

75

%

$[**] million

 

100

%

$[**] million

 

125

%

$[**] million

 

150

%

$[**] million

 

175

%

 

--------------------------------------------------------------------------------

**  Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

$[**] million

 

200

%

 

The Performance Share Units will pay out linearly between each set of data
points. For example, where Cumulative Adjusted Segment PTI is $[**] million, the
calculation would be:

 

[ ($[**] - $[**] )

/

( $[**] — $[**]) ]

 

 X   25%

 

+ 125%

 

= 135%

 

The actual cumulative adjusted Segment PTI less next lowest defined data point

 

To calculate basis for penetration in the full range above the actual lowest
data point achieved

 

Multiplied by the full spread of the corresponding range (150% - 125% in this
case)

 

The achievement for the next lowest defined data point

 

Resulting calculation with decimal places truncated (not rounded)

 

 

Adjustments to Performance Measures or Results

 

The Committee will make appropriate adjustments to the target cumulative
three-year Segment PTI or the Segment’s actual results on account of: change in
accounting policy; gain/loss on disposition of assets or business; charge for
goodwill impairment; extraordinary legal/regulatory settlements; extraordinary
market conditions; significant currency fluctuations; effects of natural or
man-made disasters (e.g. Word Trade Center); hyperinflation (e.g. >15%); change
in statutory tax rates/regulations; charges from Board-approved restructuring
programs; results of discontinued operations held for sale after sale closing;
other extraordinary, unusual or infrequently occurring items, as defined by
GAAP; and change in Hewitt deal synergy allocations to other business units of
Aon.  With regard to the last adjustment noted, the principle is to hold the
Program accountable for achieving total deal synergies, but not penalize their
Program performance if allocations of deal synergies to other business units are
higher or lower than expected.  Furthermore, any additional synergies achieved
in excess of deal synergy targets should benefit Program performance and any
shortcomings to total deal synergies will be held accountable to Program
performance, regardless of any changes in synergy allocations.

 

For example, if deal synergies of $[**]M are achieved and $[**]M is allocated to
other Aon business units, then $[**]M will be added to the Aon Hewitt Segment
PTI as an adjustment to true-up the change in allocation (the inverse will also
be true), so there will be no impact from the change in allocation amount.  If
Aon Hewitt achieves $[**]M more than the $[**]M synergies, their performance
against the Program will improve by $[**]M, regardless of changes in
allocations.  If Aon Hewitt achieves $[**]M less than the $[**]M synergies,
their performance against the Program will decline by $[**]M, regardless of
changes in allocations.  Please refer to the attached Exhibit X for examples of
all the scenarios.

 

The form and manner of any such adjustment shall be at the sole discretion of
the Committee.  Any such adjustment recommended by the Company’s management will
be subject to the prior approval of Aon’s Chief Financial Officer and/or
Controller.  By way of example, the following events will not require
adjustment:  change in accounting estimate; gained/lost pre-tax income from
sold/acquired businesses that represent less than 5% of total pre-tax income;
inflation;

 

--------------------------------------------------------------------------------

**  Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

general tax developments; litigation costs; effects of repaying or issuing debt;
effects of share buyback/issue; effects of pension plan funding; changes in
benefit/incentive plans; or normal currency/interest rate fluctuations.

 

Administration

 

It is expressly understood that the Committee has the discretionary authority to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Program, all of which will be binding upon the
participant.  The Committee may delegate its authority to one or more of its
members, or to one or more members of the Company’s senior management team, to
offer participation in this Program to eligible individuals; provided, however,
that the Committee shall not delegate its authority with respect to the
participation of any officer of the Company who is subject to Section 16 of the
Securities Exchange Act of 1934, as amended.  The Company shall, as necessary,
adopt conforming amendments to this Program as are necessary to comply with Code
Section 409A.

 

General Provisions

 

All obligations of the Company under this Program with respect to payout of
Awards, and the corresponding rights granted thereunder, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation or other acquisition of
all or substantially all of the business and/or assets of the Company.

 

This Program constitutes a legal document which governs all matters involved
with its interpretation and administration and superseded any writing or
representation inconsistent with its terms.

 

All employees that participate in this Program will agree to keep their
compensation arrangement confidential.

 

Reservation and Retention of Company Rights

 

The selection of any employee for participation in this Program will not give
that participant any right to be retained in the employ of the Company.  No
employee will at any time have a right to be selected for participation in a
future performance-based incentive program despite having been selected for
participation in this Program or a previous program.

 

Stock Plan Controls

 

Except as specifically provided in this Program, in the event of any
inconsistency between this Program and the Stock Plan, the Stock Plan will
control, but only to the extent such Stock Plan provisions do not violate the
provisions of Code Section 409A.

 

Code Section 409A

 

The Company intends that this Program and the Awards granted hereunder be
interpreted and construed to comply with Code Section 409A to the extent
applicable thereto. Notwithstanding any provision of the Program to the
contrary, the Program shall be interpreted and construed consistent with this
intent, provided that the Company shall not be required to assume any increased
economic burden in connection therewith.  Although the Committee intends to
administer the Program so that it will comply with the requirements of Code
Section 409A, neither the Company nor the Committee represents or warrants that
the Program will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.  Neither the Company, its
subsidiaries, nor their respective directors, officers, employees or advisers
shall be liable to any participant (or any other individual claiming a benefit
through any

 

--------------------------------------------------------------------------------

**  Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

participant) for any tax, interest, or penalties any participant may owe as a
result of compensation paid under the Program, and the Company and its
subsidiaries shall have no obligation to indemnify or otherwise protect the
participant from the obligation to pay any taxes pursuant to Code Section 409A.

 

Definitions

 

Aon:  Aon Corporation, a Delaware corporation.

 

Aon Hewitt:  Aon Hewitt, a global business unit of Aon Corporation.

 

Cause:  as determined in the sole discretion of the Committee, means the
participant:  (A) performing an act of dishonesty, fraud, theft, embezzlement or
misappropriation involving the participant’s employment with the Company, or
breach of the duty of loyalty to the Company; (B) performing an act of race,
sex, national origin, religion, disability, or age-based discrimination which,
after investigation, counsel to the Company reasonably concludes will result in
liability being imposed on the Company and/or the participant; (C) material
violation of Company policies and procedures including, but not limited to, the
Aon Code of Business Conduct and the Aon Code of Ethics; or (D) performing an
act resulting in a criminal felony charge (or equivalent offense in a non-US
jurisdiction) brought against the participant or a criminal conviction of the
participant (other than a conviction of a minor traffic violation).

 

Change in Control:  means the first to occur of the following:  (1) the
acquisition by any individual, entity or group (a “Person”), including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”); excluding, however, the
following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (D)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (3) of this Section 1(c); provided
further, that for purposes of clause (B), if any Person (other than the Company
or any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company) shall become the
beneficial owner of 30% or more of the Outstanding Common Stock or 30% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company,
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;

 

(2)           individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or

 

--------------------------------------------------------------------------------

**  Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board;

 

(3)           the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than:  the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 30% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 30% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

(4)           the consummation of a plan of complete liquidation or dissolution
of the Company.

 

Code Section 409A: Section 409A of the U.S. Internal Revenue Code of 1986, as
amended.

 

Committee:  the Organization and Compensation Committee of the Company’s board
of directors.

 

Company or Aon:  Aon Corporation, a Delaware corporation, and its subsidiaries.

 

Fair Market Value: as of any date, the per share value of the Company’s common
stock as determined by using the closing price of such stock as reported by the
New York Stock Exchange on such date (or, if the New York Stock Exchange was not
open for trading or the stock was not traded on that day, the next preceding day
that the New York Stock Exchange was open for trading and the common stock of
the Company was traded).

 

Grant Date:  the date the award of PSUs to a participant under this Program is
approved in writing by the Committee.

 

Program:  the Aon Hewitt Performance Program, effective as of January 1, 2011.

 

Retire or Retirement: a voluntary termination of employment at or after the
participant’s 55th birthday.

 

Segment PTI:  the annual pretax income from ongoing operations for the Aon
Hewitt Segment of Aon.  The Committee has the sole discretion to approve an
adjustment to Segment PTI, in accordance with the adjustment criteria set forth
herein.

 

--------------------------------------------------------------------------------

**  Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

Settlement Date:  the date that the Committee determines whether the performance
criteria applicable to the PSUs were achieved or exceeded and determines the
payout to participants in the form of shares of Aon Corporation common stock. 
The Settlement Date shall occur as soon as practicable following the close of
the Performance Cycle.

 

Stock Plan:  the 2001 Aon Stock Incentive Plan, as amended and re-approved by
the Company’s stockholders at the 2006 annual meeting of stockholders.

 

Total and Permanent Disability:  for (a) US employees, entitlement to long-term
disability benefits under the Company’s program, as amended from time to time
and (b) non-US employees, as established by applicable Company policy or as
required by local law or regulations.

 

If a term is used but not defined, it has the meaning given such term in the
Stock Plan.

 

--------------------------------------------------------------------------------

**  Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT X

 

 

 

Deal Synergies Achieved

 

[**]

 

2013 Examples

 

AHPP
Baseline

 

Low
Allocations

 

High
Allocations

 

 

 

Total Deal Synergies

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Synergies Allocated to Other BUs

 

$

([**]

)

$

([**]

)

$

([**]

)

 

 

Net Synergies to AH

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Adjustment for Allocations

 

 

 

$

([**]

)

$

[**]

 

 

 

Adjusted Net Synergies to AH

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Impact on AHPP Performance

 

 

 

$

[**]

 

$

[**]

 

 

 

 

 

 

Higher Deal Synergies

 

[**]

 

2013 Examples

 

Low
Allocations

 

Baseline
Allocations

 

High
Allocations

 

 

 

Total Deal Synergies

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Synergies Allocated to Other BUs

 

$

([**]

)

$

([**]

)

$

([**]

)

 

 

Net Synergies to AH

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Adjustment for Allocations

 

$

([**]

)

 

 

$

[**]

 

 

 

Adjusted Net Synergies to AH

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Impact on AHPP Performance

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

 

 

 

Lower Deal Synergies

 

[**]

 

2013 Examples

 

Low
Allocations

 

Baseline
Allocations

 

High
Allocations

 

 

 

Total Deal Synergies

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Synergies Allocated to Other BUs

 

$

([**]

)

$

([**]

)

$

(110

)

 

 

Net Synergies to AH

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Adjustment for Allocations

 

$

([**]

)

 

 

$

[**]

 

 

 

Adjusted Net Synergies to AH

 

$

[**]

 

$

[**]

 

$

[**]

 

 

 

Impact on AHPP Performance

 

$

([**]

)

$

([**]

)

$

([**]

)

 

 

 

--------------------------------------------------------------------------------

**  Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

10

--------------------------------------------------------------------------------